Title: To Thomas Jefferson from William Vans Murray, 9 May 1793
From: Vans Murray, William
To: Jefferson, Thomas



Dear Sir
Cambridge. E.S. Maryland 9th. May 1793.

As it is not improbable that either the French minister, or Some one of the ministers of the Combined powers may apply to you on a transaction which took place in this District, yesterday, you will I am Sure excuse me in this trouble.
A Prize, taken from the British, by a French Privateer, lately a packet from this town, was sent up the Choptank, within the District of the port of Oxford, a few days since. The Custom house officer, Col.  Banning called on me for my advice and the construction of the 17th. article of the Commercial Treaty. Hearing that the prize was then commanded by a citizen of Maryland, of this county, and considering the Rights of Neutrality I advised the Naval officer to detain the prize, provided No commissioned officer could “show his commission” which by the article 17th. he is bound to do—and that only.
On going on board the prize (a large Schooner) Capt. John Hooper was in possession of her and show’d a written paper in French, purporting to be a copy of a Commission to a Capt. Ferey a french citizen from the Executive Council of the French Republic. This copy was by way of recital, no name that I remember of any of the Executive Council—and then follow’d his orders to Hooper to carry in the prize to any port of the US.—(So on my memory.) This the Officer did not think a sufficient commission even had it been in the hands of a French Citizen, much less so in the hands of a Citizen of Maryland—and seized the Vessel as deficient in papers—and having been three or four days in port without entering. This accorded really with my own ideas of the duties of good faith under the rights of Neutral States—supposing that if Mr. Hooper had even had a commission from the French Republic or any of its agents, authorised, the Commission would be divested of its powers and rights under the 17th: article the moment that he a citizen came within the reach or operation of the rights of Dominion of the U.S.
If the U.S. are to join, the Government must say so—till that however, as a citizen I thought myself bound to aid the discharge of Neutral duties.
As to my wishes—my affections and my whole Soul are devoted to the success of the French Republic and the establishment of their Republican Government.
By possessing you as early as possible of some of the particulars of this business I thought you might without much delay see the ground on which any complaint would stand on either side. Hooper is said to be a holder of an 8th. of the privateer—Capt. Tucker commanded the prize when taken. I am Dear Sir with every Sentiment of Sincere respect & esteem yr. mo. obt.

W. V. Murray


   
   She was from New Providence, bound for Philada.


